Citation Nr: 1016564	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-17 424	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from an April 2004 rating 
decision issued by the RO in St. Petersburg, Florida (St. 
Petersburg RO).  In pertinent, the St. Petersburg RO denied 
service connection for bilateral tinnitus, for cluster 
headaches, for major depression, for a sty of the right eye, 
and for a right knee condition.  The Veteran perfected 
appeals to each of these denials.  Subsequently, the appeal 
was transferred to the New York RO.

In an April 2008 decision, the Board affirmed the denials of 
service connection for major depression and for a right knee 
disorder.  In that decision, the Board also recharacterized 
and remanded for additional development the remaining issues 
on appeal as entitlement to service connection for a right 
eye disorder, for tinnitus and for cluster headaches.  

Subsequently, in a July 2008 rating decision issued in 
October 2008, service connection was granted for tinnitus and 
for cluster headaches.  Thus, these issues are no longer in 
appellate status.

In a VA Form 21-4138 dated November 14, 2008, the Veteran 
filed a claim for an increased, compensable rating for 
bilateral hearing loss.  In another VA Form 21-4138 dated 
October 26, 2009, the Veteran indicated that he had been 
granted service connection for a right knee condition, for 
which he has been assigned a 10 percent disability rating.  
He requested an increased rating because his right knee 
condition had worsened and requested service connection for a 
left knee disorder as secondary to his service-connected 
right knee disability.  

The issues of increased ratings for bilateral hearing loss 
and a right knee disability and for service connection for a 
left knee disorder as secondary to his service-connected 
right knee disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

As a final preliminary matter, the Board notes that, 
throughout much of the pendency of the appeal, the Veteran 
was represented by the Disabled American Veterans, a 
veteran's service organization.  However, in a February 2010 
VA Form 21-22, the Veteran revoked this authorization, and 
indicated that he is now represented by the New York State 
Division of Veterans' Affairs.  The Board recognizes the 
change in representation.


REMAND

In a VA Form 9 dated February 22, 2010, in response to a 
supplemental statement of the case issued earlier that same 
month regarding the issue of service connection for a right 
eye disorder, the Veteran requested a "BVA hearing at a 
local VA Office before a Member, or Members, of the BVA."  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The New York RO should schedule the 
Veteran for a Travel Board hearing at the 
earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



